Exhibit 10.1

AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amendment to Amended and Restated Employment Agreement (this “Amendment”)
is entered into as of December 29, 2011, by and among Amedisys, Inc., a Delaware
corporation (the “Company”), Amedisys Holding, L.L.C., a Louisiana limited
liability company (“Holding”), and William F. Borne, a person of the age of
majority (“Executive”).

WHEREAS, the Company, Holding and Executive are parties to that certain Amended
and Restated Employment Agreement dated as of January 3, 2011 (the “Original
Agreement”); and

WHEREAS, the Company, Holding and Executive specifically desire to amend the
Original Agreement as specifically set forth herein.

NOW, THEREFORE, in consideration of the premises, as well as other mutual
promises and covenants contained in this Amendment, the parties hereto agree as
follows:

 

  1. Incorporation by Reference. The above recitations are incorporated herein
by reference.

 

  2. Amendment to Section 8(e) of the Original Agreement. The first sentence of
Section 8(e) of the Original Agreement is hereby amended and restated in its
entirety, as follows:

(e) Termination by the Company Without Cause or Termination by Executive With
Good Reason Following a Change in Control. If Executive’s employment with the
Company is terminated by the Company without Cause (which termination shall be
effective as of the date specified by the Company in a written notice to
Executive), other than due to death or Disability, or in the event Executive
terminates his employment with Good Reason (as defined above), in either case
within one year following a Change in Control (as defined above), Executive
shall be entitled to:

The remaining provisions of Section 8 of the Original Agreement shall remain in
full force and effect.

 

  3. Effect of this Amendment. Except as specifically stated herein, the
execution and delivery of this Amendment shall in no way affect the respective
obligations of the parties under the Original Agreement, all of which shall
continue in full force and effect.

 

  4. Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

 

  5. Counterparts. This Amendment may be executed in two or more counterparts.

 

1



--------------------------------------------------------------------------------

  6. Captions. The captions contained in this Amendment are for convenience only
and shall not be deemed to control or affect the meaning or construction of any
provision of this Amendment.

* * * *

IN WITNESS WHEREOF, the parties have signed and executed this Amendment as of
the day and year first written hereinabove.

 

AMEDISYS, INC. By:   /S/ Ronald A. LaBorde  

Ronald A. LaBorde

President

 

AMEDISYS HOLDING, L.L.C. By:   /S/ Dale E. Redman  

Dale E. Redman

Vice-President

 

EXECUTIVE   /S/ William F. Borne   William F. Borne

 

 

 

2